11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Jay Darden Loving,                             * From the County Court at Law No. 2
                                                 of Taylor County,
                                                 Trial Court No. 2-958-17.

Vs. No. 11-18-00325-CR                         * November 30, 2020

The State of Texas,                            * Opinion by Bailey, C.J.
                                                 (Panel consists of: Bailey, C.J.,
                                                 Stretcher, J., and Wright, S.C.J.,
                                                 sitting by assignment)
                                                 (Willson, J., not participating)

     This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is in all things affirmed.